NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        NOV 2 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 ADELE T. JETER, AKA Adele Jeter-                  No. 15-15416
 Wheaton,
                                                   D.C. No. 2:14-cv-01489-LDG-
                   Plaintiff-Appellant,            NJK

   v.
                                                   MEMORANDUM*
 THE PRESIDENT OF THE UNITED
 STATES, in his Official Capacity; et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                              for the District of Nevada
                      Lloyd D. George, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Adele T. Jeter, a.k.a. Adele Jeter-Wheaton, appeals pro se from the district

court’s judgment dismissing for lack of subject matter jurisdiction her action

alleging copyright infringement. We have jurisdiction under 28 U.S.C. § 1291.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo, Rattlesnake Coal. v. U.S. EPA, 509 F.3d 1095, 1100 (9th Cir.

2007), and we affirm.

      The district court properly dismissed Jeter’s copyright infringement claims

for lack of subject matter jurisdiction because Jeter alleged those claims against the

United States and individuals acting on behalf of the United States, and the Court

of Federal Claims therefore has exclusive jurisdiction over those claims. See 28

U.S.C. § 1498(b).

      The district court properly dismissed Jeter’s tort and unjust enrichment

claims because Jeter failed to show that she exhausted her administrative remedies

as required by the Federal Tort Claims Act (“FTCA”) before filing suit, and the

FTCA does not provide for equitable relief. See FDIC v. Craft, 157 F.3d 697, 706

(9th Cir. 1998) (“The FTCA is the exclusive remedy for tortious conduct by the

United States….”); see also Goodman v. United States, 298 F.3d 1048, 1054-55

(9th Cir. 2002) (a district court must dismiss for lack of subject matter jurisdiction

a claim for damages under the FTCA that is not administratively exhausted);

Westbay Steel, Inc. v. United States, 970 F.2d 648, 651 (9th Cir. 1992) (courts lack

jurisdiction under the FTCA to award equitable relief against the federal

government).

                                           2                                    15-15416
       The district court properly accepted defendants’ notice of substitution of the

United States as defendant because the alleged conduct occurred within the scope

of the individual defendants’ office or employment. See 28 U.S.C. § 2679(d)(1)

(United States “shall be substituted as the party defendant” upon certification by

the Attorney General that the defendant employee was acting within the scope of

his office or employment).

       The district court properly denied Jeter’s request for default judgment

because the district court lacked jurisdiction over the underlying claims. See Axess

Int’l, Ltd. v. Intercargo Ins. Co., 183 F.3d 935, 943 (9th Cir. 1999) (without an

exercise of jurisdiction, a district court lacks the power to adjudicate other issues).

       The district court did not abuse its discretion in dismissing Jeter’s action

without leave to amend. See Cervantes v. Countrywide Home Loans, Inc., 656
F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review and explaining

that “a district court may dismiss without leave where . . . amendment would be

futile”).

       The district court did not abuse its discretion in granting defendants’ motion

for a discovery stay because the pending motion to dismiss required resolution of

jurisdictional issues. See Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988)

                                           3                                     15-15416
(no abuse of discretion where the district court stayed discovery pending the

resolution of an immunity issue).

      The district court did not abuse its discretion in denying Jeter’s motion to

proceed in forma pauperis because Jeter had already paid the filing fee.

      The district court did not err in failing to sua sponte recuse itself because

Jeter did not demonstrate extrajudicial bias or prejudice. See 28 U.S.C. § 455; see

also Noli v. CIR, 860 F.2d 1521, 1527 (9th Cir. 1988) (“[I]f no motion is made to

the judge . . . a party will bear a greater burden on appeal in demonstrating that the

judge . . . [erred] in failing to grant recusal under section 455.” (citation and

internal quotation marks omitted)).

      AFFRIMED.




                                            4                                       15-15416